Citation Nr: 1107434	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-08 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDING OF FACT

The clinical signs and symptoms of the Veteran's PTSD results in 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking or mood 
due to such symptoms as flashbacks, nightmares, hallucinations, 
social avoidance, irritability and difficulty in establishing and 
maintaining effective work and social relationships; with GAF 
score predominantly 40.


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent for PTSD have 
been met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§§4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. §1155; 
38 C.F.R. §4.1.

Each disability must be considered from the point of view of the 
Veteran working or seeking work. 38 C.F.R. §4.2 (2010).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§4.7 (2010).

The VA's Schedule for Rating Disabilities represents the average 
impairment in earning capacity resulting from injuries incurred 
in military service and the residual conditions in civil 
occupations.  38 U.S.C.A. §1155; 38 C.F.R. §§3.321(a), 4.1, 4.10.  
Where, as here, entitlement to service-connection has been 
established, but a higher disability rating is at issue, the 
extent of impairment throughout the entire period, beginning with 
the filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are warranted.  
See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a 
disability rating is initially assigned, separate ratings should 
be considered for separate periods of time, known as staged 
ratings).  Since the Veteran is being granted an increased rating 
back to the date of filing of the claim (March 25, 2008), a 
staged rating is not appropriate in this case.

A 50 percent rating is warranted for PTSD if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
38 C.F.R. §4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. §4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. §4.130, Diagnostic Code 9411.

Background and Recitation of Evidence

A January 2002 rating decision granted service connection for 
PTSD for the Veteran at a rating of 50 percent, effective July 
28, 2000.  The Veteran filed a claim in March 2008 seeking an 
increased rating in excess of 50 percent.

VA treatment records indicate that the Veteran was treated by Dr. 
R.M. at the Salt Lake City, Utah VA medical center from 2006 
until 2009.  In a September 2006 VA treatment record, the Veteran 
reported he stopped taking his medication and that he was doing 
fine without it because it was making him feel drowsy and 
impaired his work performance.  The Veteran also discussed his 
intrusive memories of the dead Viet Cong.  The Veteran also 
reported that he was involved in a conflict with a co-worker and 
that it had been difficult working the graveyard shift and swing 
shifts at work.  The Veteran was diagnosed by Dr. R.M. with PTSD 
and was told to follow up with him in three months.  No Global 
Assessment of Functioning (GAF) score was assigned to the Veteran 
at that time.

In an April 2007 VA treatment record, the Veteran again reported 
he was not taking any medication due to the fact that it made him 
drowsy and led to some legal involvement when he drove.  The 
Veteran reported that he is doing fine without the medication and 
had been handling work well at that time.  The Veteran again 
reported intrusive memories of the dead Viet Cong and also 
reported he was involved in a conflict with a co-worker but did 
not want to change his shift.  The Veteran also noted that he was 
still working the graveyard shift and swing shifts at work, which 
was difficult for him.  The Veteran indicated that he felt down, 
depressed and hopeless once during the two-week period prior to 
his examination.  The Veteran also indicated that he did not 
abuse alcohol or drugs and did not demonstrate suicidal or 
homicidal ideation.

During the mental status examination, Dr. R.M. noted the Veteran 
was casually dressed with good hygiene and that the Veteran was 
cooperative, not agitated and acted socially appropriate.  Dr. 
R.M. indicated the content of the Veteran's thought was absent 
any delusions, preoccupations, obsessions, compulsions and 
phobias and the Veteran's form of thought was linear, logical and 
goal-directed.  Dr. R.M. also noted that the Veteran demonstrated 
adequate concentration.  Based on the foregoing information, Dr. 
R.M. diagnosed the Veteran with PTSD and assigned the Veteran a 
GAF score of 40.

In a December 2007 VA treatment record, the Veteran once again 
reported that he was not taking medication due to the fact that 
it made him drowsy and was doing fine without it.  The Veteran 
also reported that he was handling work well to date.  The 
Veteran likewise reported intrusive memories of the dead Viet 
Cong and that he was involved in a conflict with a co-worker, but 
did not want to change his shift.  The Veteran also reported that 
he was still working the graveyard shift and swing shifts at work 
and this work scheduled continued to be difficult for him.  The 
Veteran also indicated that he did not abuse alcohol or drugs and 
did not demonstrate suicidal or homicidal ideation.

During the mental status examination, Dr. R.M. noted the Veteran 
was casually dressed with good hygiene and that the Veteran was 
cooperative, not agitated and acted socially appropriate.  Dr. 
R.M. indicated the content of the Veteran's thought was absent 
any delusions, preoccupations, obsessions, compulsions and 
phobias and the Veteran's form of thought was linear, logical and 
goal-directed.  Dr. R.M. also noted that the Veteran demonstrated 
adequate concentration.  Based on the foregoing information, Dr. 
R.M. diagnosed the Veteran with PTSD and assigned the Veteran a 
GAF score of 40.

In a March 2008 VA treatment record, the Veteran once again 
reported that he was not taking medication due to the fact that 
it made him drowsy and was doing fine without it.  The Veteran 
also reported that he was handling work well to date.  The 
Veteran likewise reported intrusive memories of the dead Viet 
Cong and that he was involved in a conflict with a co-worker, but 
did not want to change his shift.  The Veteran also reported that 
he was still working the graveyard shift and swing shifts at work 
and this work scheduled continued to be difficult for him.  The 
Veteran indicated that in the two weeks prior to his examination 
he experienced little interest or pleasure in doing things for 
several days.  The Veteran also stated he felt down, depressed or 
hopeless for several days during the two weeks prior to his 
examination, but did not demonstrate suicidal or homicidal 
ideation.  The Veteran also indicated that he does not consume 
alcohol or other drugs.

During the mental status examination, Dr. R.M. noted the Veteran 
was casually dressed with good hygiene and that the Veteran was 
cooperative, not agitated and acted socially appropriate.  Dr. 
R.M. indicated the content of the Veteran's thought was absent 
any delusions, preoccupations, obsessions, compulsions and 
phobias and the Veteran's form of thought was linear, logical and 
goal-directed.  Dr. R.M. also noted that the Veteran demonstrated 
adequate concentration.  Based on the foregoing information, Dr. 
R.M. diagnosed the Veteran with PTSD and assigned the Veteran a 
GAF score of 40.

In a May 2008 VA treatment record, the Veteran once again 
reported that he was not taking medication due to the fact that 
it made him drowsy and was doing fine without it.  The Veteran 
also reported that he was not sure how much longer could work and 
was uncertain as to the amount of his pension.  The Veteran 
likewise reported intrusive memories of the dead Viet Cong and 
that he was involved in a conflict with a co-worker, but did not 
want to change his shift.  The Veteran also reported that he was 
still working the graveyard shift and swing shifts at work and 
this work scheduled continued to be difficult for him.

During the mental status examination, Dr. R.M. noted the Veteran 
was casually dressed with good hygiene and that the Veteran was 
cooperative, not agitated and acted socially appropriate.  Dr. 
R.M. indicated the content of the Veteran's thought was absent 
any delusions, preoccupations, obsessions, compulsions and 
phobias and the Veteran's form of thought was linear, logical and 
goal-directed.  Dr. R.M. also noted that the Veteran demonstrated 
adequate concentration.  Based on the foregoing information, Dr. 
R.M. diagnosed the Veteran with PTSD and assigned the Veteran a 
GAF score of 40.

By letter dated May 2008, Dr. R.M. had indicated that the 
Veteran's PTSD symptoms have worsened over time causing him 
increased difficulty.  Dr. R.M. also provided that the Veteran 
has been unable to work for periods of time due to the severity 
of his symptoms and that he has continued to experience 
flashbacks, nightmares, emotional numbing, hyperarousal and 
startle reflex, and a depressed mood.  Dr. R.M. also indicated 
that the Veteran also continues to be impaired by low focus and 
concentration, poor attention and impaired short term memory and 
motivation.  Dr. R.M. noted that the Veteran has had profound 
depressive symptom breakthrough as well as suicidal ideation in 
the past.  Lastly, Dr. R.M. stated that the Veteran has 
difficulty maintaining effective relationships and has memory 
loss of recent stressful events, an intermittent ability to 
perform activities of daily living and demonstrates inappropriate 
behavior. 

In July 2008, the Veteran participated in a VA examination.  The 
Veteran reported that he experienced flashbacks once or twice per 
week, but the Veteran was unable to quantify his intrusive 
thoughts for the VA examiner.  The Veteran was also unable to 
define the triggers for his flashbacks.  The Veteran also 
reported that he still avoids military symbols, Asian people, 
movies about war and conversations about Vietnam because they 
agitate him.  The Veteran reported that he has been married for 
33 years; however, he stated that he still gets irritable and 
makes threats to his wife and children, and his wife, in 
response, threatens to call the police.  The Veteran also stated 
that he suffers from hyperarousal insofar as he only sleeps two 
to four hours per night, is irritable at home (throws pans and 
breaks things) and work (threatens co-workers) and he continues 
to suffer from a startle reaction.  The Veteran also reported 
that he is hypervigilant in public and that his concentration has 
gotten worse.  The Veteran also reported that when he is alone he 
hears voices calling his name and that his thoughts are 
controlled by the television and radio.  The Veteran indicated 
that he has not used alcohol or drugs since 2002.

During the mental status examination, the VA examiner indicated 
the Veteran was dressed comfortably with good hygiene and that he 
was oriented to time, place and situation, which included the day 
of the week, day of the month and year.  However, the VA examiner 
noted that the Veteran's speech was pressured and erratic.  The 
VA examiner also noted that the Veteran's form of thought was 
tangential and circumstantial, but there were no loose 
associations.  The VA examiner indicated that the Veteran's mood 
was energized but cautious and that he did exhibit some affect.  
The VA examiner remarked that the Veteran was able to follow 
simple commands but had difficulty with the serial three 
exercise, making three mistakes on seven iterations.  The VA 
examiner noted that the Veteran was not suicidal or homicidal.

Based on the foregoing mental status examination, the VA examiner 
diagnosed the Veteran with PTSD along with an unspecified 
psychosis and indicated the stressors to be untreated mental 
illness, psychosis, job difficulties and family tension.  The VA 
examiner gave the Veteran a GAF of 55 for his PTSD and a GAF of 
42 for the unspecified psychosis.  The VA examiner commented that 
he did not think there was much change in the Veteran's PTSD 
symptoms in terms of flashbacks, avoidance and hyperarousal; 
however, he did note the Veteran had a few more arousal symptoms 
due to the unspecified psychosis.  The VA examiner also concluded 
that the Veteran has a significant thought disorder, which 
includes delusions and paranoia as indicated by the Veteran's 
belief that the television and radio have control over his 
thoughts and mild auditory hallucinations believing voices are 
calling his name when he is alone.  The VA examiner also noted 
that the Veteran's pressured speech, tangential and 
circumstantial thought process and overly energized mood indicate 
there is a manic component to his illness.  The VA examiner 
recommended the Veteran be prescribed anti-psychotic medication 
to help calm him and treat his thought disorder and delusions.  
The VA examiner stated that due to the poor medical history 
provided by the Veteran, he was unable to diagnose the Veteran's 
unspecified psychosis; however, the VA examiner concluded that 
this unspecified psychosis was the most significant and 
debilitating problem the Veteran was facing at that point in 
time.

By letter dated September 2008, Dr. R.M. had again indicated that 
the Veteran's PTSD symptoms have worsened over time and were 
causing him increased difficulty.  Dr. R.M. also provided that 
the Veteran has continued to experience worsening of flashbacks, 
nightmares, emotional numbing, hyperarousal and startle reflex, 
depressed mood and high levels of irritability.  Dr. R.M. also 
indicated that the Veteran continues to be impaired by low focus 
and concentration, poor attention and impaired short term memory 
and motivation.  Dr. R.M. also provided that the Veteran has 
difficulty maintaining effective relationships and demonstrates 
grossly inappropriate behavior, memory loss of recent stressful 
events and the intermittent ability to perform activities of 
daily living.  Dr. R.M. asserted that the foregoing symptoms are 
more consistent with his PTSD diagnosis rather than an 
unspecified psychosis and that the severity and chronicity of the 
foregoing symptomatology has worsened over time.

In an August 2008 VA treatment record, the Veteran reported to 
Dr. R.M. he was not taking medication because it made him feel 
drowsy and this condition led to some legal problems when he 
drove.  The Veteran also indicated that his situation was not 
going well insofar as he was worried about his son's medical 
problems.  The Veteran also reported he was not sure how much 
longer he could work and was uncertain as to the amount of his 
pension.  The Veteran stated he had missed several days of work 
after having been suspended for not following his employer's 
safety protocol.  The Veteran also reported that he had been 
transferred around at work and was having problems learning and 
remembering.  The Veteran reported that he had nightmares during 
the previous night, which woke up the entire house as he was 
making loud slapping noises.  The Veteran reported having 
intrusive memories of the dead Viet Cong.  The Veteran also 
reported that he was still working the graveyard shift and swing 
shifts at work and this work scheduled continued to be difficult 
for him.  The Veteran reported no suicidal ideation or homicidal 
tendencies.

During the mental status examination, Dr. R.M. noted the Veteran 
was casually dressed with good hygiene and that the Veteran was 
cooperative, not agitated and acted socially appropriate.  Dr. 
R.M. indicated the content of the Veteran's thought was absent 
any delusions, preoccupations, obsessions, compulsions and 
phobias and the Veteran's form of thought was linear, logical and 
goal-directed.  Dr. R.M. also noted that the Veteran demonstrated 
adequate concentration.  Based on the foregoing information, Dr. 
R.M. diagnosed the Veteran with PTSD and assigned the Veteran a 
GAF score of 40.

In a September 2008 VA treatment record, the Veteran reported to 
Dr. R.M. that he was not taking medication but was willing to try 
it since his symptoms had worsened.  The Veteran again indicated 
he was worried about his son's medical problems.  The Veteran 
also reported he was not sure how much longer could work and was 
uncertain as to the amount of his pension.  The Veteran stated he 
had missed several days of work after having been suspended for 
not following his employer's safety protocol.  The Veteran also 
reported that he had been transferred around at work and was 
having problems learning and remembering.  The Veteran reported 
that he had nightmares during the previous night, which woke up 
his entire house as he was making loud slapping noises.  Dr. R.M. 
noted that the Veteran's family believes the Veteran's nightmares 
are getting worse.  The Veteran indicated that he feels 
"checkout" and is more emotionally numb.  The Veteran reported 
he is continuing to have intrusive memories of the dead Viet 
Cong.  The Veteran reported no suicidal or homicidal ideation.

During the mental status examination, Dr. R.M. noted the Veteran 
was casually dressed with good hygiene and that the Veteran was 
cooperative, not agitated and acted socially appropriate.  Dr. 
R.M. indicated the content of the Veteran's thought was absent 
any delusions, preoccupations, obsessions, compulsions and 
phobias and the Veteran's form of thought was linear, logical and 
goal-directed.  Dr. R.M. also noted that the Veteran demonstrated 
adequate concentration.  Based on the foregoing information, Dr. 
R.M. diagnosed the Veteran with PTSD and assigned the Veteran a 
GAF score of 40.  Dr. R.M. indicated that the Veteran's PTSD 
symptoms are worsening and that he may not be able to work much 
longer due to the chronicity of his symptoms.

In a November 2008 VA treatment record, the Veteran reported that 
he is more isolative and was unsure how much longer he could 
work.  The Veteran also reported that his concentration had 
worsened from his last examination.  The Veteran also indicated 
that he could not tolerate the recent trial of medication.  The 
Veteran indicated that he was worried about his son's medical 
problems.  The Veteran stated he had missed several days of work 
after having been suspended for not following his employer's 
safety protocol.  The Veteran also reported that he had been 
transferred around at work and was having problems learning and 
remembering.  The Veteran reported that he had nightmares during 
the previous night, which woke up his entire house as he was 
making loud slapping noises.  Dr. R.M. noted that the Veteran's 
family believes the Veteran's nightmares are getting worse.  The 
Veteran indicated that he feels "checkout" and is more 
emotionally numb.  The Veteran reported he is continuing to have 
intrusive memories of the dead Viet Cong.  The Veteran reported 
no suicidal or homicidal ideation.

During the mental status examination, Dr. R.M. noted the Veteran 
was casually dressed with good hygiene and that the Veteran was 
cooperative, not agitated and acted socially appropriate.  Dr. 
R.M. indicated the content of the Veteran's thought was absent 
any delusions, preoccupations, obsessions, compulsions and 
phobias and the Veteran's form of thought was linear, logical and 
goal-directed.  Dr. R.M. also noted that the Veteran demonstrated 
adequate concentration.  Based on the foregoing information, Dr. 
R.M. diagnosed the Veteran with PTSD and assigned the Veteran a 
GAF score of 40.  Dr. R.M. indicated that the Veteran's PTSD 
symptoms are worsening and may not be able to work much longer 
due to the chronicity of the symptoms.

In his March 2009 VA Form 9, the Veteran indicated that he has 
not been diagnosed with a psychotic illness and that he has 
nightmares almost every night, has problems at work and home due 
to his isolative behavior and suffers from panic attacks.

In a March 2009 VA treatment record, the Veteran reported that he 
is more isolative and was unsure how much longer he could work.  
The Veteran also reported that his concentration has worsened 
from his last examination.  The Veteran also indicated that he 
has taken medication in the past to treat his PTSD, not to treat 
a psychotic disorder.  The Veteran indicated he was worried about 
his son's medical problems.  The Veteran stated he had missed 
several days of work after having been suspended for not 
following his employer's safety protocol.  The Veteran also 
reported that he had been transferred around at work and was 
having problems learning and remembering.  The Veteran reported 
that he had nightmares during the previous night, which woke up 
his entire house as he was making loud slapping noises.  It was 
noted that the Veteran's family believes the Veteran's nightmares 
are getting worse.  The Veteran indicated that he feels 
"checkout" and is more emotionally numb.  The Veteran reported 
he is continuing to have intrusive memories of the dead Viet 
Cong.  The Veteran also reported that during the two weeks 
preceding his examination, he demonstrated little interest or 
pleasure in doing things and felt down, depressed and hopeless 
for several days; however the Veteran did not experience suicidal 
or homicidal ideation.

During the mental status examination, Dr. R.M. noted the Veteran 
was casually dressed with good hygiene and that the Veteran was 
cooperative, not agitated and acted socially appropriate.  Dr. 
R.M. indicated the content of the Veteran's thought was absent 
any delusions, preoccupations, obsessions, compulsions and 
phobias and the Veteran's form of thought was linear, logical and 
goal-directed.  Dr. R.M. also noted that the Veteran demonstrated 
adequate concentration.  Based on the foregoing information, Dr. 
R.M. diagnosed the Veteran with PTSD and assigned the Veteran a 
GAF score of 40.  Dr. R.M. indicated that the Veteran's PTSD 
symptoms are worsening and may not be able to work much longer 
due to the chronicity of the symptoms.

By letter dated March 2009, Dr. R.M. indicated that the severity 
of the Veteran's PTSD symptoms have worsened over time and he is 
unemployable with poor work performance.  Dr. R.M. also stated 
that the Veteran has had worsening of the frequency and severity 
of nightmares, flashbacks and intrusive thoughts, memory 
disturbances, paranoia, hypervigilance, feeling emotionally 
disconnected and exceedingly isolative.  Dr. R.M. further 
provided that the Veteran has occupational and social impairment 
with an inability to perform his activities of daily living for 
long periods of time due to his symptoms.  Dr. R.M. also stated 
that the Veteran's behavior has been grossly inappropriate, which 
has led to marked dysfunction.  Dr. R.M. also indicated that the 
medication the Veteran has taken in the past was to treat PTSD, 
not psychosis.

In April 2009, the Veteran participated in a VA examination.  The 
VA examiner noted that the Veteran was extremely difficult to 
interview insofar as the Veteran's responses were vague and often 
tangential and that he had difficulty providing dates, names and 
describing symptoms.  When giving his history of present illness, 
the Veteran would often pause for a long time before responding 
to questions and it was unclear how much of the difficulty was 
due to comprehension, confusion or to the presence of internal 
stimuli.  The Veteran stated that he is often forgetful and 
confused and his confusion was apparent to the VA examiner during 
the interview.  The Veteran indicated that he experienced memory 
difficulties and confusion over the course of the last few years.  
The Veteran also reported that he was suffering from flashbacks, 
which included nightmares two to three times per week and 
intrusive thoughts during the day.  The Veteran also acknowledged 
experiencing hyperarousal symptoms including "always being 
jumpy" and startled.  The Veteran had more difficulty describing 
his avoidance symptoms, but indicated that he is "always" 
alone.  When asked if his eyes and ears played tricks on him, the 
Veteran responded that he hears voices at work but was unsure as 
to the content of the voices (i.e., familiar people, derogatory, 
commanding).  The Veteran also reported the he started to hear 
noises in his house approximately four years ago, but could not 
describe the noises.  The Veteran described his primary mood as 
"mad" and stated he often gets angry and gets into arguments 
with his wife, son and coworkers.  However, the Veteran then 
described his marriage as "good."  The Veteran reported that 
his son lives at home with him but he could not remember his 
son's age.  The Veteran was employed at the time of the VA 
examination, but could not remember his employer's name.  The 
Veteran stated he works long hours and is trying to take an early 
retirement because he does not think he will "make it" to 
retirement age.

During the mental status examination, the VA examiner indicated 
the Veteran was appropriately groomed and had good hygiene.  The 
VA examiner also noted that the Veteran was pleasant, but 
appeared very guarded in that he would pause for long moments 
before answering the VA examiner's questions.  The VA examiner 
noted the Veteran's speech was slow but of normal tone.  The 
Veteran's mood was anxious and his affect was constricted and 
flat.  According to the VA examiner, the Veteran's form of 
thought was circumstantial and very tangential; the VA examiner 
commented that it was very difficult to keep the Veteran "on 
track," although not to the degree of loose associations.  The 
VA examiner noted that the Veteran's content of thought was 
illogical at times and did not represent the content of the 
discussion or the question asked.  The VA examiner indicated that 
it was difficult to assess the presence of perceptual 
disturbances in that the Veteran made very shifting eye 
movements, with long pauses before answering questions, which 
suggested to the VA examiner that the Veteran was responding to 
internal stimuli.  The Veteran acknowledged experiencing auditory 
hallucinations at times, but denied any suicidal or homicidal 
ideation.  The VA examiner noted the Veteran appeared to be of 
below average intellect with impaired judgment and insight.

A gross cognitive assessment was administered and the Veteran 
achieved a score of 18/30, which indicates the presence of 
cognitive impairment.  The Veteran demonstrated the most 
difficulty on measures of executive function, delayed recall and 
verbal fluency.  However, the Veteran was fully oriented and had 
average performance on measures of attention/concentration.

Based on the foregoing medical history, mental status examination 
and cognitive assessment examination, the VA examiner diagnosed 
the Veteran with PTSD (chronic, moderate) and gave him a GAF 
score of 45.  However, the VA examiner noted that it was much 
more difficult to delineate the Veteran's psychotic symptoms 
given the Veteran's "guardedness" and lack of spontaneous 
information.  The VA examiner indicated that the Veteran's 
"guardedness" could be explained by a combination of 
psychiatric factors such as paranoid ideation, responding to 
internal stimuli, low intelligence/understanding, cultural 
factors and/or cognitive decline.  The VA examiner concluded that 
all of these factors appear to be affecting his social 
functioning, work performance and daily activities.   

Analysis

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 51-60 is indicated where 
there are, "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers)."  Id.  A score 
of 41-50 is indicated where there are, "[s]erious symptoms 
(e.g., suicidal ideation, sever obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job)."  A 
score of 31-40 is indicated where there is "[s]ome impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, neglects 
family and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

The list of seven symptoms in Diagnostic Code 9411 is intended to 
describe the total occupational and social impairment of a person 
with certain mental disorders. But it is not expected, especially 
with the more fully described grades of disabilities, that all 
cases will show all the findings specified.  38 C.F.R. §4.21. 
Moreover, with respect to mental disorders, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) (comments 
accompanying amendments to the schedule of criteria for mental 
disorders).  The severity of effects of a mental disorder 
determines the rating.  Id.  

The August 2008 rating decision continued the Veteran's rating of 
50 percent disabling.  The Board finds, however, that the 
evidence of record meets the criteria for a 70 percent rating for 
the Veteran's PTSD.  As shown above, the Veteran has symptoms of 
increased hypervigilance, flashbacks, nightmares, social 
avoidance, irritability and difficulty in establishing and 
maintaining effective work and social relationships, due to PTSD.  
The Board in particular notes the instances of thought 
impairment/disorientation over the course of the last five years 
combined with the fact that the Veteran has recently been 
experiencing auditory hallucinations.  These symptoms indicate 
that the Veteran meets the criteria for a 70 percent rating.

Given the Veteran's contentions, testimony and symptoms, the 
record more nearly approximates occupational and social 
impairment, with deficiencies in most areas, than occupational 
and social impairment with reduced reliability and productivity 
contemplated at a 50 percent disability rating.  See 38 C.F.R. 
§4.7 (when there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating).  Therefore, the Board finds that the Veteran's 
PTSD symptoms most approximately meet the criteria for a 70 
percent rating.

Despite the assertions made by Dr. R.M. in his March 2009 
correspondence, the Veteran's symptoms do not meet the criteria 
for a 100 percent rating for PTSD.  Here, the Veteran has 
provided lay history and statements relating that he continues to 
be employed as a factory worker and that he works long hours 
mostly graveyard and swing shifts, which are difficult for him.  
Nonetheless, the Veteran's lay statements are competent and 
credible to establish that despite his PTSD symptoms he is 
capable of performing at least the minimum level of occupational 
functioning required to keep his full-time job.  Thus, the 
greater weight of the evidence indicates that the Veteran's PTSD 
has not resulted in total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living; or memory loss for names of close relatives, own 
occupation, or own name.  Therefore, the Veteran does not meet 
the criteria for a 100 percent rating.

Extraschedular Rating

The United States Court of Appeals for Veterans Claims (Court) 
has held that a total disability rating for compensation purposes 
based on individual unemployability (TDIU) is an element of all 
appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. §4.16 (2010). 

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001). 

In this case, TDIU consideration is not warranted as there is no 
evidence or contention that the Veteran is unemployable. The 
evidence of record indicates that the Veteran is currently 
employed full-time. Hence, TDIU is not for consideration.  
VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. §5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Formerly, the elements of proper notice included informing the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
Section 3.159 was amended, effective May 30, 2008, as to 
applications for benefits pending before VA or filed thereafter, 
to eliminate the requirement that VA will request the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 C.F.R. §3.159 (2010).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) apply 
to all five elements of a "service connection" claim, defined 
to include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.  In this case, the Veteran was 
notified of the respective duties of the claimant and of VA, as 
well as of the evidence needed to substantiate his claim for an 
increased rating for PTSD by letter dated May 2008.  This letter 
provided the Veteran with the specific notice required by 
Dingess, supra.  

The Board finds that the Veteran is not prejudiced by the manner 
or timing of VCAA notice in this case.  He was given the 
diagnostic codes and rating criteria for his PTSD disability in 
the August 2008 rating decision, the February 2009 Statement of 
the Case and May 2009 Supplemental Statement of the Case.  These 
notifications show that a reasonable person could be expected to 
understand what was needed to substantiate the claims.  Further, 
the Veteran has been represented by a Veteran's Service 
Organization during this appeal process and has had a meaningful 
opportunity to assist in the development of his claim.  Thus, the 
Veteran was accordingly made well aware of the requirements for 
increased evaluations pursuant to the applicable diagnostic 
criteria.  The Veteran described how the disability impacted his 
daily activities in his two VA examinations, in his VA treatment 
records and in submissions to the VA.  Consequently, it is also 
demonstrated that the Veteran had actual knowledge of the 
specific rating criteria for the disability, and why a higher 
rating had not been assigned, as well as an opportunity to 
present evidence and argument to support a higher rating.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains service treatment records, VA examination records 
and VA treatment records.  The Veteran was given two VA 
examinations with medical opinions, in connection with the claim.  
Statements of the Veteran and his representative have been 
associated with the record.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of the 
appeal.  Neither the Veteran nor his representative has indicated 
that there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

An increased rating of 70 percent for PTSD is granted, subject to 
the law and regulations regarding the payment of monetary 
benefits.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


